Citation Nr: 0201619	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  99-11 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (or PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1967 to October 
1969.  Copies of service records reveal that the veteran was 
awarded "The Purple Heart First Oak Leaf Cluster," for 
wounds received in connection with military operations 
against a hostile force.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating action by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).

By way of an April 1999 rating decision, service connection 
was granted for post-traumatic stress disorder.  A 10 percent 
evaluation was assigned, effective January 15, 1999.  After 
notification of the decision, the veteran, in April 1999, 
disagreed with the initial evaluation of 10 percent for PTSD.  
In May 1999, the RO issued a Statement of the Case, and the 
veteran thereafter perfected this appeal.  

By way of a June 2000 rating decision, the RO increased the 
veteran's disability rating from 10 to 30 percent disabling 
for PTSD, also effective January 14, 1999, the date of the 
veteran's claim.  The veteran expressed continued 
dissatisfaction with the increased rating.  

The United States Court of Appeals for Veterans Claims 
(Court) in AB v. Brown, 6 Vet. App. 35, 39 (1993) held that 
on a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulations.  The Court also stated that 
it follows that such a claim remains in controversy "where 
less than the maximum available benefits is awarded."  Id. 
at 38.  Accordingly, the issue of entitlement to an increased 
rating for PTSD must be addressed by the Board.

In November 2001, the veteran presented testimony at a 
personal hearing before the undersigned.  The corresponding 
transcript has been associated with the record.  

FINDING OF FACT

For the period of this appeal, the evidence of record 
demonstrates that the veteran's social and occupational 
functioning is impaired with reduced reliability attributable 
to clinical signs and manifestations of PTSD, and he has 
continual difficulties in his employment because of intrusive 
thoughts, irritability, and explosiveness.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans  
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before  
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  On August 29, 2001, the 
final regulations implementing the VCAA were published in the 
Federal Register.  The portion of these regulations 
pertaining to the duty to notify and the duty to assist are 
also effective as of the date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The Board is satisfied that all facts pertinent to the claims 
have been properly developed.  The RO has obtained relevant 
medical records, as the veteran has indicated treatment at VA 
facilities.  In addition, the RO has provided the veteran 
with VA examinations, and personal hearings, and the veteran 
has submitted lay statements on his behalf.  Therefore, after 
examining the record, the Board finds that reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim have been undertaken, and hence no 
further assistance to the veteran is required.  Having 
determined that the duty to assist has been satisfied, the 
Board turns to an evaluation of the veteran's claim on the 
merits.  

II.  Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

This appeal is from an initial rating assigned to a 
disability upon awarding service connection.  Therefore, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code 9411.  His disorder is 
therefore contemplated to approximate symptoms indicative of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).

In order to obtain a 50 percent disability rating, the 
veteran's symptoms would need to approximate a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id. 

In order to obtain a 70 percent disability rating, the 
veteran's symptoms would need to approximate a showing of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

In February 1999, the veteran underwent a VA Social and 
Industrial Survey.  At that time, the examiner recorded the 
veteran's pre-service history, his military experience, and 
post-service history, including employment, medical, legal, 
and marital data.  In pertinent part, the veteran was wounded 
in combat in Vietnam.  He received fragment wounds of the 
left arm and leg after being hit by incoming explosives.  The 
stessors described by the veteran throughout the claims 
folder center around his being wounded in combat, and 
witnessing injured and dying comrades.  The veteran is 
currently self-employed as a dairy farmer in a family owned 
business.  He is married to his wife of over 30 years, and 
together they have three adult sons.  

In March 1999, the veteran underwent a VA examination for 
PTSD.  The claims folder was reviewed by the examiner.  
Mental status examination revealed that the veteran was 
cooperative, and oriented to time, place and person.  The 
veteran admitted having suicidal ideation in the remote past.  
His speech was clear, coherent, and goal-directed.  The 
veteran displayed good eye contact, and was adequately 
groomed.  The veteran described his mood as being primarily 
euthymic, but noted that he became easily irritated.  The 
examiner noted that the veteran displayed both a restricted 
range of affect and a mildly-labile affect when he 
occasionally laughed inappropriately during the evaluation.  
For example, the veteran appeared to have nervous laughter 
when he described some of his combat experiences.  

In the discussion section, the examiner indicated that the 
veteran appeared to meet the Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)) 
criteria for chronic and mild symptoms of post-traumatic 
stress disorder.  His symptoms included exposure to a number 
of life-threatening, traumatic events in Vietnam, in which 
the veteran responded with feelings of helplessness and 
horror.  The examiner stated that the veteran persistently 
re-experienced those events, and avoided stimuli associated 
with such events, as they had a numbing effect on him.  The 
examiner noted that the veteran was fully employable so long 
as he continued to be able to be self-employed.  The examiner 
noted that the veteran suffered from at least mild social 
impairment given his difficulties expressing his emotions to 
others; albeit having a 31 year marriage and 20 friends.  The 
examiner noted that the veteran had at least mild industrial 
impairment given that he frequently had difficulty with anger 
and irritability as a self-employed dairy man.  The veteran 
explained, "if I get angry, I can go home and I won't lose 
my job."

The DSM-IV diagnosis was:  Axis I, 1.)  post-traumatic stress 
disorder, chronic and mild, 2.) alcohol abuse; Axis IV, 
severity of psychosocial stressors, "considered mild social 
and occupational problems;" and Axis V, global assessment of 
functioning, 63, considered mild symptoms of post-traumatic 
stress disorder.  

In April 1999, at the time that service connection for PTSD 
was granted, the grant was based upon the veteran's inservice 
combat stressors and the aforementioned diagnosis of PTSD 
linked to service.  Co-worker lay statements submitted on the 
veteran's behalf were also taken into account.  

VA outpatient treatment records associated with the claims 
folder show that the veteran has had individual therapy for 
his post-traumatic stress disorder since March 1999.  July 
1999 treatment records noted that the veteran had done well, 
and that he had increased mood stability.  It was also noted 
that the veteran had problems with sleep interruptions and 
feeling tired in the morning.  

Also in July 1999, the veteran's counselor from the Vet 
Center indicated that the veteran had been in treatment there 
since March 1999, for a total of 15 visits.  In the 
counselor's contact with the veteran, he personally observed 
significant psychosocial stressors that he felt were a direct 
result of the veteran's combat experiences while serving in 
Vietnam.  The counselor described examples of his personal 
observation of the veteran in detail.  He described that the 
veteran reported having chronic emotional avoidance and 
numbing symptoms, such as severe interpersonal isolation and 
as evidenced by his inability to establish and maintain 
intimate social contacts, stating that he had no personal 
ties.  In summary, it was the counselor's opinion that the 
veteran's presenting PTSD symptoms were chronic and severe 
and consideration for an upgrade would be appreciated.  

October 1999 VA outpatient treatment records reveal that the 
veteran was doing well in therapy, and that he had a good 
connection with the Vet Center.  He also had no adverse 
effects from medication, and had not begun group therapy.  

In November 1999, the veteran testified at a personal hearing 
before the RO.  In essence, the veteran indicated that a 
higher rating was warranted because his symptoms, including 
anger, were much more severe than reflected in the 10 percent 
rating.  The veteran indicated that he had a good 
relationship with his wife and family, but that, essentially, 
they got upset with him during his outbursts.  He took 
extended vacations with his wife, and sister and brother-in-
law.  The veteran described the family dairy business, and 
that five employees reported to him.  The veteran indicated 
that his brother mostly handled the finances, paperwork, and 
client contact.  The representative argued that the veteran 
was in a protected environment with his family, being that 
his brother ran the business side of the operation, and that 
the veteran was able to keep up with the labor side of the 
business because he had done so in the family's business 
since he was a child.  The representative argued that the 
veteran was essentially isolated, and that he had lack of 
motivation and lack of hygiene and personal appearance; all 
reflective of a higher evaluation.  

In November 1999, the veteran's wife wrote a lengthy 
statement on his behalf.  Therein, she described her life 
with the veteran, and the behavior she saw attributable to 
his post-traumatic stress disorder, including nervousness at 
restaurants, walking into every room before going to bed, 
erratic driving maneuvers when triggered by loud noises, and 
yelling at his children for no reason when they were young, 
among other examples.  

November 1999 VA outpatient treatment records reveal that the 
veteran had some difficulty with activation of war memories.  

In May 2000, the veteran underwent VA examination for PTSD.  
His claims folder was reviewed by the examiner.  The veteran 
complained of having flashbacks twice daily.  The veteran 
reported that he was able to function at work because he 
worked alone for hours at a time.  Since he co-owned the 
business with his family, he was able to get away with things 
like blowing up at employees.  The veteran purported to have 
only one close friend, and that was his wife.  He said that 
he had been mistaken in the past when he reported having 20 
friends.  

Mental status examination revealed that the veteran was 
cooperative, casually-dressed, adequately groomed, bearded, 
and oriented to person, place, time and purpose of the 
evaluation.  The examiner noted that the veteran denied 
having past difficulties with suicidal, homicidal, or 
psychotic ideation.  There was no evidence of hallucinations, 
delusions, or of significant cognitive impairment.  The 
veteran complained of suffering from a chronically-dysphoric 
and anxious mood, and, according to the examiner, he 
displayed a restricted range of affect.  

In the discussion section, the examiner, who had evaluated 
the veteran in March 1999, stated that the veteran appeared 
to suffer from an increase in his symptoms of post-traumatic 
stress disorder since March.  The examiner elaborated that 
the veteran's current symptoms of post-traumatic stress 
disorder appeared to be in the moderate range.  He opined 
that while the veteran had been able to remain married to the 
same woman for 31 years, and worked in the same capacity for 
the past 31 years, his ability to work in a stable capacity 
for another employer would be unlikely, given the veteran's 
tendency to have anger control problems.  The examiner again 
noted that the veteran was able to get away with blowing up 
at employees because he was the co-owner of a dairy farm.  
The examiner stated that the veteran had displayed a history 
of abnormalities of conduct and judgment given his ongoing 
difficulties with anger control problems toward his 
employees.  The examiner stated that the veteran appeared to 
suffer from moderate social, industrial, and emotional 
impairment.  

The DSM-IV diagnosis was:  Axis I, post-traumatic stress 
disorder, chronic and moderate, and alcohol abuse; Axis IV, 
severity of psychosocial stressors, "occupational and social 
problems," and; Axis V; global assessment of functioning, 
55, moderate symptoms of post-traumatic stress disorder.  

In November 2001, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  The veteran 
indicated that he took medication for PTSD.  He described 
having symptoms of nervousness, anxiety attacks, problems 
controlling his anger, and insomnia.  He reported getting 3 
to 6 hours of sleep per night due to insomnia caused by 
nightmares and flash-backs of combat.  He described being 
jumpy around loud noises.  The veteran indicated that he was 
still in counseling sessions.  The veteran testified that he 
avoided social activities and crowds, and that he tended to 
isolate himself when he was not working.  He had not had 
recent suicidal ideation, but had thought about suicide in 
the past.  The veteran described having awake flashbacks 
triggered by being in a corn field.  He momentarily forgot 
where he was and thought that he was back in service.  The 
veteran indicated that, after blowing up at his employees, 
they continued to work for him, and that he did not have 
trouble finding help with the business.  Again, the veteran, 
in essence, indicated that he let his brother handle the 
financial and sales sides of the business, because, due to 
his PTSD, the veteran was not effective in talking with 
bankers and business people.  In terms of hobbies, the 
veteran described that he enjoyed fishing.  The veteran 
indicated that he believed that he should be compensated at a 
70 percent level for his post-traumatic stress disorder.  

Following a review of the medical and lay evidence, the 
veteran's contentions and his hearing testimony, the Board 
finds that the symptomatology associated with the veteran's 
PTSD, as discussed above, most closely defines a 50 percent 
rating under Diagnostic Code 9411.  

Indeed, the veteran's VA treating counselor at the Vet 
Center, indicated that after 15 sessions with the veteran, he 
could opine that the veteran had presented with PTSD symptoms 
that were chronic and severe.  At the veteran's first VA 
examination in March 1999, the VA examiner opined that the 
veteran had no more than mild symptomatology.  Later, in May 
2000, the same examiner indicated that the veteran's symptoms 
had increased in severity, to a moderate level of impairment.  
The Board finds all of the opinions of record credible and 
probative, and based upon this evidence, to include testimony 
furnished by the veteran during his recently conducted travel 
Board hearing, finds that the veteran's symptoms are more 
severe than currently evaluated.  

The Board must consider what evaluation is appropriate for 
the veteran's disability, and whether a different disability 
rating should be assigned based upon treatment records 
showing a variation of disability symptomatology.  In that 
regard, the Board determines that a staged rating reflecting 
the increase in severity in the veteran's PTSD, from the 
initially assigned 10 percent to the now newly assigned 50 
percent, will not be used in this instance since the 
veteran's treating counselor, in July 1999, indicated that 
the veteran had presented to initial treatment and counseling 
with symptomatology in accordance with a 50 percent rating.  
See Fenderson v. West, supra.  The Board therefore determines 
that the veteran's initial rating for service connection for 
PTSD should be 50 percent.  

However, the veteran's PTSD symptomatology is not 
characteristic of the criteria necessary for a 70 percent 
evaluation.  The rationale provided by the Vet Center 
counselor in July 1999, indicating that the veteran presented 
with severe and chronic PTSD has been taken into account.  
However, that opinion is outweighed by the February 1999 
Social and Industrial Survey, the two VA examinations 
performed by VA in 1999 and 2000, and the VA outpatient 
treatment records, which chronicle the veteran's positive 
progress of ongoing treatment for PTSD during that time 
period.  In sum, the evidence does not reasonably support a 
finding that symptoms and findings requisite to the grant of 
a 70 percent rating are present at this time.  

The veteran's psychological stressors and the amount of 
interpersonal isolation he encounters, to the effect that the 
disturbances in motivation and mood, and the difficulty in 
establishing and maintaining effective work and social 
relationships would affect the veteran's reliability and 
productivity, are seen by the Board to produce no more than 
reduced reliability and productivity in occupational and 
social functioning contemplated by the criteria for a 50 
percent evaluation under Diagnostic Code 9411.  38 C.F.R. 
§ 4.7.  

The Board determines that the preponderance of the evidence 
points to an increased rating of 50 percent, and not the 
70 percent rating requested by the veteran.  As the evidence 
is not in equipoise, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  Accordingly, the Board determines that the PTSD 
is appropriately evaluated as 50 percent disabling for the 
initial grant of service connection and the duration of this 
appeal.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Subject to the provisions governing the payment of monetary 
benefits, an initial evaluation of 50 percent for PTSD is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

